PER CURIAM.
We held in State v. Klitzke, 46 Minn. 343, 49 N. W. 54, that the procedure in appeals in bastardy proceedings is that regulating appeals in civil actions. This must be understood as being subject to the implied qualification "so far as applicable.” A judgment in bastardy proceedings is not, in our opinion, “a judgment directing the payment of money,” within the meaning of G. S. 1894, § 6143. Neither is there any other provision in regard to supersedeas bonds on appeals in civil actions that can apply to an appeal from a judgment in such proceedings. It is really casus omissus. Therefore, in determining the form of bond which should be given, the courts must adopt, as far as possible, the analogies of the law in other cases. In our opinion, the conditions of a supersedeas bond on appeal from such a judgment should be that defendant will pay all costs and charges which may be awarded against him on appeal, and, if the judgment is affirmed or the appeal dismissed, that he will abide by and perform the judgment appealed from, or surrender himself a prisoner, in execution of said judgment. On giving a bond thus, conditioned, in such sum as the court may order, and with such surety or sureties as it may approve, the defendant will be entitled to be discharged from custody pending his appeal. The bond which he gave, and which was accepted by the court commissioner, was fiot thus conditioned. Hence the court below was justified in vacating the action of the court commissioner, and ordering that the defendant be recommitted.
®rder to show cause discharged.